                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND
                                          Southern Division

TY WILLIAMS, individually and                                *
on behalf of all others similarly situated,
                                                             *
           Plaintiff,
                                                             *
v.                                                                        Case No.: GJH-19-1780
                                                             *

POTOMAC FAMILY DINING GROUP                                  *
OPERATING COMPANY, LLC,
                                                             *
           Defendant.
                                                             *
*          *        *        *        *        *        *        *        *        *        *        *        *

                                          MEMORANDUM OPINION

           Plaintiff Ty Williams (“Plaintiff”) brings this action under the Americans with

Disabilities Act (“ADA”) against Defendant Potomac Family Dining Group Operating

Company, LLC (“Defendant”), which owns and operates a number of Applebee’s Grill & Bar

restaurants. ECF No. 1. Plaintiff alleges that the parking facilities at several of Defendant’s

restaurants do not comply with the ADA and accordingly seeks declaratory and injunctive relief

personally and as the representative of a class. Defendant has moved to dismiss the complaint

and to strike Plaintiff’s class allegations. ECF No. 8. A hearing is not necessary. See Loc. R.

105.6 (D. Md.). For the following reasons, Defendant’s motion will be granted in part and denied

in part and Plaintiff will be granted leave to amend the Complaint.

I.         BACKGROUND1

           Plaintiff is a resident of Gaithersburg, Maryland who uses a wheelchair for mobility as a



1
    Unless otherwise stated, these facts are taken from Plaintiffs’ Complaint, ECF No. 1, and are presumed to be true.
result of a 2015 spinal injury. ECF No. 1 ¶ 20. Defendant is a limited liability company that

owns 69 Applebee’s Grill & Bars throughout Maryland, Virginia, Pennsylvania, West Virginia,

and North Carolina. Id. ¶ 21. Plaintiff alleges that, within the last year, he visited Defendant’s

facility located at 21048 Frederick Road in Germantown, Maryland, “where he experienced

unnecessary difficulty and risk due to excessive slopes in a purportedly accessible parking area

and other ADA accessibility violations.” Id. ¶ 23. Specifically, “[t]he surfaces of one or more

purportedly accessible curb ramps had slopes exceeding 8.33%.” Id. ¶ 31. “Despite this difficulty

and risk,” Plaintiff asserts that he “plans to return to Defendant’s facilities, at least six times a

year.” Id. ¶ 24. Plaintiff states that “[i]t is convenient for him to stop by regularly to continue to

test Defendant’s facilities’ compliance with the ADA because [he] regularly dines at Applebee’s

when he is shopping at the nearby Walmart or Target”; that he “likes to order whatever the half

price appetizers are that day”; and that he “intends to return to Defendant’s facilities to ascertain

whether those facilities remain in violation of the ADA.” Id.

        The slope of the curb ramps at Defendant’s Germantown facility was identified by

investigators acting on Plaintiff’s behalf. Id. ¶ 31. The investigators also visited and inspected six

other facilities “owned, controlled, and/or operated by Defendant” in Maryland, Virginia, and

Pennsylvania, and found additional ADA violations among “purportedly accessible” features of

the parking facilities at those locations. Id. Specifically, curb ramps at two facilities in addition to

the Germantown location had slopes exceeding 8.33 percent; accessible parking spaces at four

facilities had slopes exceeding 2.1 percent; and two facilities had “access aisles” with slopes

exceeding 2.1 percent.2 Id. Though Plaintiff does not intend to visit any of these other facilities,

he states that “[t]he fact that individuals with mobility-related disabilities are denied full and


2
 An “access aisle” is a designated area adjacent to an accessible parking space intended to be used for ramps and
other accessibility features. See Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467, 474 n.1 (3d Cir. 2018).

                                                         2
equal access to numerous of Defendant’s facilities, and the fact that each of these facilities denies

access by way of inaccessible parking facilities, is evidence that the inaccessibility Plaintiff

experienced is not isolated, but rather, is caused by Defendant’s systemic disregard for the rights

of individuals with disabilities.” Id. ¶ 32. In general, Plaintiff claims that “Defendant’s systemic

access violations demonstrate that Defendant either employ[s] policies and practices that fail to

design, construct, and alter their facilities so that they are readily accessible and usable and/or

that Defendant employs maintenance and operational policies and practices that are unable to

maintain accessibility.” Id. ¶ 33. Plaintiff also asserts that Defendants’ “policies, practices, and

procedures with regard to the design, construction, alteration, maintenance, and operation of its

facilities” are “centralized” and the product of “centralized decision making.” Id. ¶¶ 5, 29–30.

       To remedy these violations, “Plaintiff seeks an injunction to remove the [access] barriers

currently present at Defendant’s facilities and an injunction to modify the policies and practices

that have created or allowed, and will create or allow, inaccessibility to affect Defendant’s

network of facilities.” Id. ¶ 35. Plaintiff also brings claims and seeks relief as the representative

of a class pursuant to Federal Rule of Civil Procedure 23(b)(2). Id. ¶ 36. Plaintiff maintains that

“Defendant has discriminated against Plaintiff and the class in that Defendant has [failed] to

make its facilities fully accessible to, and independently usable by, individuals who use

wheelchairs” in violation of the ADA. Id. ¶ 52. “Unless Defendant is restrained from continuing

its ongoing and continuous course of conduct,” Plaintiff concludes, “Defendant will continue to

violate the ADA and will continue to inflict injury upon Plaintiff and the class.” Id. ¶ 54.

       Defendant filed a Motion to Dismiss Plaintiff’s Complaint and Motion to Strike Class

Claims, ECF No. 8, and an accompanying Memorandum in Support, ECF No. 8-1, on August 12,

2019. Defendant maintains that Plaintiff lacks standing to bring his individual claims and that his



                                                  3
class claims should be stricken because his proposed class cannot meet the requirements of

Federal Rule of Civil Procedure 23. ECF No. 8-1 at 1–2.3 Plaintiff filed an Opposition to

Defendant’s Motion on August 26, 2019, ECF No. 10, and Defendant filed a Reply Brief on

September 9, 2019, ECF No. 11.

II.     STANDARD OF REVIEW

        Defendants have moved to dismiss Plaintiff’s individual claims pursuant to Rule

12(b)(1), asserting that the Court lacks subject matter jurisdiction because Plaintiff lacks

standing. “A district court should grant a motion to dismiss for lack of subject matter jurisdiction

under Rule 12(b)(1) ‘only if the material jurisdictional facts are not in dispute and the moving

party is entitled to prevail as a matter of law.’” Upstate Forever v. Kinder Morgan Energy

Partners, L.P., 887 F.3d 637, 645 (4th Cir. 2018) (quoting Evans v. B.F. Perkins Co., 166 F.3d

642, 647 (4th Cir. 1999)). “The burden of establishing subject matter jurisdiction rests with the

plaintiff.” Demetres v. East West Constr., 776 F.3d 271, 272 (4th Cir. 2015). “When a defendant

challenges subject matter jurisdiction pursuant to Rule 12(b)(1), ‘the district court is to regard the

pleadings as mere evidence on the issue, and may consider evidence outside the pleadings

without converting the proceeding to one for summary judgment.’” Evans, 166 F.3d at 647

(quoting Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768

(4th Cir. 1991)). Defendant has also moved to strike Plaintiff’s class claims on the grounds that

Plaintiff lacks standing to serve as a class representative and that the class as proposed cannot

meet the requirements of Rule 23. The proper standard of review to apply in evaluating

Defendant’s motion is a matter of dispute among the parties that necessitates examination of




3
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        4
applicable case law and secondary authorities. The Court will address both issues of individual

and class standing before turning to the requirements of class certification pursuant to Rule 23.

III.   DISCUSSION

       A. Individual Standing

       Defendant argues that Plaintiff lacks an injury in fact sufficient for standing to pursue

claims as an individual because he “suffered no injury and is at no risk of any future injury.”

ECF No. 8-1 at 7. To establish a case or controversy necessary to invoke federal jurisdiction, a

plaintiff “bears the burden of establishing the three ‘irreducible minimum requirements’ of

Article III standing: (1) an injury-in-fact (i.e., a concrete and particularized invasion of a legally

protected interest); (2) causation (i.e., a fairly traceable connection between the alleged injury in

fact and the alleged conduct of the defendant); and (3) redressability (i.e., it is likely and not

merely speculative that the plaintiff’s injury will be remedied by the relief plaintiff seeks in

bringing suit).” Beck v. McDonald, 848 F.3d 262, 269 (4th Cir. 2017) (quoting David v. Alphin,

704 F.3d 327, 333 (4th Cir. 2013)). When a plaintiff seeks prospective declaratory and injunctive

relief, allegations of past injury alone cannot establish a present case or controversy; the plaintiff

must also “plausibly alleg[e] ‘a real and immediate threat of repeated injury’” in the future.

Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 455 (4th Cir. 2017) (quoting Bryant v.

Cheney, 924 F.2d 525, 529 (4th Cir. 1991)). This burden is not particularly demanding in ADA

cases. “[W]hen an ADA plaintiff has alleged a past injury at a particular location, his plausible

intentions to thereafter return to that location are sufficient to demonstrate the likelihood of

future injury” required to seek prospective relief. Id. at 455.

       In Nanni v. Aberdeen Marketplace, the Fourth Circuit found that a plaintiff who uses a

wheelchair had established sufficient injury in fact to seek an injunction against a highway rest



                                                   5
stop shopping center for its alleged violations of the ADA. See id. at 448–49. The plaintiff

alleged that he had visited the facility three to four times in the past three years because it was an

ideal place to rest during trips from his home in Delaware to Baltimore and Washington, D.C. Id.

at 449. During those visits, however, the plaintiff “encountered noncompliant parking spaces that

caused him difficulty exiting and entering his vehicle because of the extra care needed to avoid a

fall,” as well as “other barriers to access” that included “curb ramps and a sidewalk ramp, which

required him to exercise extra care.” Id. at 455 (internal quotation marks omitted). The court

found that those injuries were sufficiently “concrete, particularized, and actual” to qualify as past

injury and explained that “a past injury is sufficiently pleaded for purposes of an ADA claim

where a disabled individual who requires a wheelchair for mobility alleges that he has personally

encountered noncompliant architectural barriers and describes how those barriers caused him

harm.” Id. As for future injury, the court found that the plaintiff’s allegation that he intended “to

make additional visits” to the facility “on his journeys to and from Baltimore and Washington”

was sufficiently plausible to confer standing for injunctive relief. Id. at 449, 456. The plaintiff

was not required to state the precise dates of future trips, to identify his reasons for returning to

the facility, or to identify by name the stores he intended to visit. Id. at 456.

        Plaintiff here has likewise alleged an injury in fact sufficient to support his request for

prospective relief. Describing his past injury, Plaintiff asserts that within the last year, he visited

Defendant’s restaurant at 21048 Frederick Road in Germantown, Maryland, where he

“experienced unnecessary difficulty and risk due to excessive slopes in a purportedly accessible

parking area,” among other alleged ADA violations. ECF No. 1 ¶ 23. The excessive slopes that

Defendant was forced to navigate in his wheelchair “significantly impeded” his “ability to access

and safely use Defendant’s facilities.” Id. ¶ 25. Under Nanni, Plaintiff need not allege more to



                                                   6
make out a past injury. The “architectural barriers” that he allegedly encountered are “precisely

the types of systemic discrimination the ADA seeks to erase.” Nanni, 878 F.3d at 455 (citing 42

U.S.C. § 12182(a)). “By alleging that [Plaintiff] visited [Defendant’s facility] and personally

encountered architectural barriers to access, the Complaint pleads past injuries that are concrete,

particularized, and actual.” Id. Plaintiff has also made sufficient allegations to demonstrate future

injury. Plaintiff alleges that he plans to return to the restaurant “at least six times a year” and that

he “regularly dines” there “when he is shopping at the nearby Walmart or Target.” ECF No. 1 ¶

24.4 He specifically “likes to order whatever the half price appetizers are that day.” Id. Those

allegations are “entirely plausible,” Nanni, 847 F.3d at 456, particularly given that Plaintiff

resides in nearby Gaithersburg, Maryland, ECF No. 1 ¶ 20. Plaintiff therefore has standing to

seek relief for the injury he allegedly suffered at Defendant’s restaurant in Germantown.

         B. Class Standing and the “Disjuncture Problem”

         In addition to challenging Plaintiff’s standing to bring an action for his own injuries,

Defendant also contends that Plaintiff lacks standing to seek an injunction that applies to alleged

ADA violations at all of Defendant’s locations. In support of this argument, Defendant cites case

law stating that a plaintiff and proposed ADA class representative has standing to seek relief that

applies to locations the plaintiff has not visited only if the Complaint identifies a “common

policy or common architectural design that facilitates consistent violations of the ADA.” ECF

No. 8-1 at 12. For example, an Ohio district court in Timoneri v. Speedway, LLC rejected the

argument of a plaintiff and proposed class representative that “whether he can challenge [the

defendant’s] policies as they apply to all of its locations is determined by application of Fed. R.


4
  Plaintiff also alleges that “he intends to return to Defendant’s facilities to ascertain whether those facilities remain
in violation of the ADA.” ECF No.1 ¶ 24. Because Plaintiff has standing independent of any role as a “tester,” the
Court will not further address this aspect of Plaintiff’s allegations except to note that a plaintiff’s status as an ADA
tester does not strip him of standing to challenge alleged ADA violations. See Nanni, 878 F.3d at 457.

                                                             7
Civ. P. 23, not by consideration of whether he visited the other of [the defendant’s] locations.”

186 F. Supp. 3d 756, 761 (N.D. Ohio 2016) (internal quotation marks and alterations omitted).

The court instead accepted the defendant’s argument that a plaintiff must allege “discrimination

arising from a common architectural design or common policy.” Id. In response to Defendant’s

citation of Timoneri and similar cases, Plaintiff cites cases accepting the position that Timoneri

rejected. ECF No. 10 at 14–18. In Garner v. VIST Bank, for example, the court held that an ADA

plaintiff alleging that all of a bank’s ATMs were inaccessible was “required only to show that he

has individual standing to bring his claim with respect to the [specific] ATM” that he had used.

Civil Action No. 12–5258, 2013 WL 6731903, at *9 (E.D. Pa. Dec. 20, 2013). Whether the

plaintiff could “properly challenge [the defendant’s] polices as they apply to [the defendant’s]

entire ATM system as a named plaintiff in a class action is not an issue of standing, but one of

class certification” to be resolved “at the class certification stage.” Id.

        The parties’ competing arguments, and the holdings of the cases they cite, illustrate the

two competing approaches that courts have taken to what a leading treatise on class actions

labels “the disjuncture problem.” 1 William B. Rubenstein, Newberg on Class Actions § 2:6 (5th

ed. June 2019 update). As the treatise describes, while there is a fundamental principle of

justiciability that “[t]here cannot be a disjuncture between the harm that the plaintiff suffered and

the relief that she seeks,” a proposed “class representative may seek to litigate harms not

precisely analogous to the ones she suffered but harms that were nonetheless suffered by other

class members.” Id. Confronted with this situation, some courts follow a “standing approach,”

under which a proposed representative lacks standing to pursue relief for injuries suffered by

proposed class members that may differ from the named plaintiff’s own. Timoneri and other

cases that Defendant cites take this path. Other courts follow the “class certification” approach,



                                                   8
holding that “once the named plaintiff demonstrates her individual standing to bring a claim, the

standing inquiry is concluded, and the court proceeds to consider whether the Rule 23(a)

prerequisites for class certification have been met.” Id. The Garner decision, among others

Plaintiff cites, followed this course. See id. n.23 (identifying Garner as an example of the class

certification approach).

       This case presents at least some degree of disjuncture. Plaintiff alleges that he suffered an

injury due to an excessively sloped curb ramp at one of Defendant’s restaurants, but seeks relief

for the injuries of other proposed class members who have encountered excessively sloped curb

ramps, parking spaces, or access aisles at different locations that Plaintiff has no intention of

visiting. The Court therefore must apply one of the competing approaches to the disjuncture

problem. For multiple reasons, the Court will follow the class certification approach. First, while

the Fourth Circuit does not appear to have weighed in on the disjuncture problem, at least two

district courts in this circuit have embraced this approach. See Hendrick v. Caldwell, 232 F.

Supp. 3d 868, 882 (W.D. Va. 2017), vacated on other grounds by Manning v. Caldwell for City

of Roanoke, 930 F.3d 264 (4th Cir. 2019); Henderson v. Corelogic Nat’l Background Data, LLC,

No. 3:12CV97, 2016 WL 4611570, at *3 (E.D. Va. 2016). The U.S. Court of Appeals for the

Ninth Circuit has also adopted the approach in a persuasively reasoned opinion, see Melendres v.

Arpaio, 784 F.3d 1254, 1261–62 (9th Cir. 2015), and the Tenth Circuit has endorsed similar

reasoning, see Colo. Cross–Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1212–

13 (10th Cir. 2014). Practical reasons also counsel in this direction. The requirements of Rule

23(a) “are designed precisely to address concerns about the relationship between the class

representative and the class.” 1 Rubenstein § 2:6. That renders it “a more appropriate tool to

utilize” in addressing the disjuncture problem than the standing doctrine, which “is primarily



                                                  9
concerned with ensuring that a real case or controversy exists.” Id. Additionally, turning to Rule

23 allows courts to avoid the constitutional adjudication necessary in evaluating Article III

standing. See id. Having chosen to use the class certification approach, the Court now turns to

Rule 23, which Defendant also argues requires dismissal of Plaintiff’s class claims.

         C. Rule 23 Requirements

         Defendant contends that regardless of Plaintiff’s standing to serve as a class

representative, Plaintiff’s class claims should be stricken because Plaintiff fails to plead a

certifiable class. See ECF No. 8-1 at 12–13. Plaintiff responds that Defendant’s motion is

premature and that the Court should defer consideration of Rule 23 until the class certification

stage. ECF No. 10 at 19–22. Review of relevant authority, however, reveals that standards exist

to evaluate motions to strike a complaint’s class claims.5 Beginning with the relevant rules, Rule

23(c)(1)(A) provides that “[a]t an early practicable time after a person sues or is sued as a class

representative, the court must determine by order whether to certify the action as a class action.”

While the rule does not specify when such an order may be issued, the Supreme Court has

instructed that “[s]ometimes the issues are plain enough from the pleadings to determine whether

the interests of the absent parties are fairly encompassed within the named plaintiff’s claim.”

Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 160 (1982). That principle is reflected by Rule

23(d)(1)(D), which provides that in conducting an action under Rule 23, a court may issue orders



5
  Defendant has styled its filing as “Defendant’s Motion to Dismiss Plaintiff’s Complaint and Motion to Strike Class
Claims.” ECF No. 8. The motion and supporting memorandum state that their class component is filed pursuant to
Federal Rules of Civil Procedure 23(c)(1) and 23(d)(1)(D) “for failure to plead a viable class.” Id.; ECF No. 8-1 at 6.
In his Opposition, Plaintiff cites case law noting Rule 12(f) in considering motions to strike class allegations. See
ECF No. 10 at 7, 16–17. Review of this case law and secondary authorities, however, reveals that courts generally
have not used doctrine applicable to traditional uses of Rule 12(f) in addressing motions to strike class allegations.
See 5C Arthur R. Miller et al., Federal Practice & Procedure § 1383. This suggests an understanding among courts
adjudicating putative class actions that defendants often label early attempts to thwart class claims as “motions to
strike” without intending to seek a Rule 12(f)-based ruling. For these reasons, the Court will not consider
Defendant’s motion under Rule 12(f) and will instead apply the Rule 23 framework that Defendant has cited.

                                                          10
that “require that the pleadings be amended to eliminate allegations about representation of

absent persons and that the action proceed accordingly.” Relying on these authorities, several

circuits, including the Fourth Circuit in an unpublished table decision, have found that Rule 23

permits defendants to file preemptive motions to deny certification before discovery is

completed. See Richardson v. Bledsoe, 829 F.3d 273, 288–89 (3d Cir. 2016); Manning v. Boston

Med. Ctr. Corp., 725 F.3d 34, 59 (1st Cir. 2013); Pilgrim v. Universal Health Card, LLC, 660

F.3d 943, 949 (6th Cir. 2011); Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 563 (7th Cir.

2011); Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 939–41 (9th Cir. 2009); Strange

v. Norfolk & W. Ry., No. 85–1929, 1987 WL 36160, at *3 (4th Cir. Jan. 12, 1987) (unpublished

table decision); see also Stanley v. Central Garden & Pet Corp., 891 F. Supp. 2d 757, 769 (D.

Md. 2012); Ross-Randolph v. Allstate Ins. Co., No. DKC 99–3344, 2001 WL 36042162, at *4

(D. Md. May 11, 2001).

       Courts have also coalesced around a broad understanding of when granting such motions

is proper, holding that class allegations should generally be struck before the completion of

discovery only when it is apparent from the face of the complaint that “the requirements for

maintaining a class action cannot be met.” Landsman & Funk PC v. Skinder-Strauss Assocs., 640

F.3d 72, 93 n.30 (3d Cir. 2011); see also Mills v. Foremost Ins. Co., 511 F.3d 1300, 1309 (11th

Cir. 2008); John v. Nat. Sec. Fire & Cas. Co., 501 F.3d 443, 445 (5th Cir. 2007); Goodman v.

Schlesinger, 584 F.2d 1325, 1332 (4th Cir. 1978) (identifying “the normal practice that requires

the district court to consider more than merely the allegations contained in the complaint in cases

in which the complaint on its face does not justify dismissal of the class aspect”). The guidelines

for making this assessment are provided by the familiar standard of review for motions to

dismiss under Rule 12(b)(6). Blihovde v. St. Croix Cty., 219 F.R.D. 607, 613–14 (W.D. Wis.



                                                11
2003); see also Picus v. Wal-Mart Stores, Inc., 256 F.R.D. 651, 655 (D. Nev. 2009). To be clear,

the plaintiff retains the ultimate burden of demonstrating that the requirements for certification

are met in a class action. See Vinole, 571 F.3d at 940. But when a defendant files a pre-discovery

challenge to class certification “on the basis of the allegations in the complaint only,” the

standard of review “is the same as a motion to dismiss for failure to state a claim.” Blihovde, 219

F.R.D. at 614. In other words, a motion to dismiss a complaint’s class allegations should be

granted when it is clear from the face of the complaint that the plaintiff cannot and could not

meet Rule 23’s requirements for certification because the plaintiff has “fail[ed] to properly allege

facts sufficient to make out a class” or “could establish no facts to make out a class.” Bessette v.

Avco Fin. Servs., 279 B.R. 442, 450 (D.R.I. 2002). Imposing this relatively low bar to proceed to

discovery is consistent with the principle that “a ruling on class certification should normally be

based on ‘more information than the complaint itself affords.’” Bryant v. Food Lion, Inc., 774 F.

Supp. 1484 (D.S.C. 1991) (quoting Doctor v. Seaboard Coast Lines R.R. Co., 540 F.2d 699, 707

(4th Cir. 1976)).

        In general, to state a claim that survives a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The “mere recital of elements of a cause of action, supported only by

conclusory statements, is not sufficient to survive a motion made pursuant to Rule 12(b)(6).”

Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012). To determine whether a claim has

crossed “the line from conceivable to plausible,” the Court must employ a “context-specific”

inquiry, drawing on the court’s “experience and common sense.” Iqbal, 556 U.S. at 679–80

(quoting Twombly, 550 U.S. at 570). When performing this inquiry, the Court accepts “all well-



                                                   12
pled facts as true and construes these facts in the light most favorable to the plaintiff in weighing

the legal sufficiency of the complaint.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591

F.3d 250, 255 (4th Cir. 2009). The Court need not, however, accept unsupported legal

conclusions, Revene v. Charles Cnty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), nor must it

agree with legal conclusions couched as factual allegations, Iqbal, 556 U.S. at 678, or conclusory

factual allegations devoid of any reference to actual events, United Black Firefighters of Norfolk

v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).

        With this standard in mind, the Court turns to the requirements of Rule 23 that Plaintiff

ultimately must meet. “Rule 23(a) requires that [a] prospective class comply with four

prerequisites: (1) numerosity; (2) commonality; (3) typicality; and (4) adequacy of

representation.” EQT Prod. Co. v. Adair, 764 F.3d 347, 357 (4th Cir. 2014) (citing Fed. R. Civ.

P. 23(a)). “[N]umerosity requires that a class be so large that ‘joinder of all members is

impracticable.’” Lienhart v. Dryvit Sys., Inc., 255 F.3d 138, 146 (4th Cir. 2001) (quoting Fed. R.

Civ. P. 23(a)(1)). “Commonality requires that ‘there are questions of law or fact common to the

class.’” Id. (quoting Fed. R. Civ. P. 23(a)(2)). For this requirement to be met, the proceeding

must not only raise common questions, but must also be able “to generate common answers apt

to drive the resolution of the litigation.” EQT Prod. Co., 764 F.3d at 360 (quoting Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)). “Typicality requires that the claims of the

named class representatives be typical of those of the class; ‘a class representative must be part

of the class and possess the same interest and suffer the same injury as the class members.’”

Lienhart, 255 F.3d at 146 (quoting Falcon, 457 U.S. at 156). Finally, “[r]epresentativeness

requires that the class representatives ‘will fairly and adequately protect the interests of the



                                                  13
class.’” Id. (quoting Fed. R. Civ. P. 23(a)(4)).

        In addition to satisfying the requirements of Rule 23(a), “the class action must fall within

one of the three categories enumerated in Rule 23(b).” EQT Prod. Co., 764 F.3d at 357 (quoting

Gunnells v. Healthplan Servs., Inc., 348 F.3d 417, 423 (4th Cir. 2003)). Plaintiff here asserts

class claims pursuant to Rule 23(b)(2). ECF No. 1 ¶¶ 9, 36–41. “Rule 23(b)(2) authorizes class

treatment when ‘the party opposing the class has acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.’” EQT Prod. Co., 764 F.3d at 357 (quoting Fed. R.

Civ. P. 23(b)(2)). “As the Supreme Court has instructed, ‘[t]he key to the (b)(2) class is the

indivisible nature of the . . . remedy warranted.’” Id. (alteration in original) (quoting Dukes, 564

U.S. at 360). “Certification under this provision is appropriate ‘only when a single injunction or

declaratory judgment would provide relief to each member of the class.’” Id. (quoting Dukes,

564 U.S. at 360). “It is [the plaintiff’s] burden to demonstrate compliance with Rule 23, but the

district court has an independent obligation to perform a ‘rigorous analysis’ to ensure that all of

the prerequisites have been satisfied.’” Id. (citing Dukes, 564 U.S. at 351).

        Applying these standards to Plaintiff’s class allegations requires reviewing the

substantive law at issue in the Complaint, which claims that Defendant has violated Title III of

the ADA and its implementing regulations. “Title III of the ADA prohibits discrimination against

the disabled in the full and equal enjoyment of public accommodations.” Spector v. Norwegian

Cruise Line Ltd., 545 U.S. 119, 128 (2005) (citing 42 U.S.C. § 12182(a)). It specifically

mandates, among other requirements, that “place[s] of public accommodation” must “remove

architectural barriers . . . in existing facilities . . . where such removal is readily achievable,” 42

U.S.C. § 12182(b)(2)(A)(iv), and must “design and construct facilities for first occupancy later



                                                   14
than 30 months after July 26, 1990, that are readily accessible to and usable by individuals with

disabilities,” with exceptions not relevant here, id. § 12183(a)(1). “Place[s] of public

accommodation” include “restaurant[s], bar[s], or other establishment[s] serving food or drink.”

Id. § 12181(7)(B). A party alleging violations of these provisions may sue for prospective

injunctive relief. Id. § 12188(a). “Where appropriate,” an injunction may require “modification

of a policy.” Id. § 12188(a)(2). Plaintiff alleges that Defendant has violated 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 12183(a), and accordingly seeks injunctive relief under §

12188(a). ECF No. 1 ¶¶ 7–8, 43–55. Plaintiff also alleges that Defendant violated a provision of

the ADA’s implementing regulations, 28 C.F.R. § 36.211, which mandates that “[a] public

accommodation shall maintain in operable working condition those features of facilities and

equipment that are required to be readily accessible to and usable by persons with disabilities by

the Act or this part.” 28 C.F.R. § 36.211(a); see ECF No. 1 ¶ 45.

       Plaintiff’s proposed Rule 23(b)(2) nationwide class is defined as follows:

       All persons with qualified mobility disabilities who were denied the full and equal
       enjoyment of the goods, services, facilities, privileges, advantages or
       accommodations of any Potomac Family Dining Group Operating Company, LLC
       location in the United States on the basis of disability because such persons
       encountered accessibility barriers due to Defendant’s failure to comply with the
       ADA’s accessible parking and path of travel requirements.

ECF No. 1 ¶ 36. Defendant maintains that Plaintiff cannot meet the commonality, typicality, and

adequacy requirements of Rule 23(a), nor the requirements of Rule 23(b)(2). ECF No. 8-1 at 13–

20; ECF No. 11 at 9–15. Because the Court agrees that the proposed class lacks sufficient

commonality to satisfy Rule 23(a)(2), it need not reach Defendant’s other arguments.

       “To establish commonality, the party seeking certification must ‘demonstrate that the

class members have suffered the same injury’ and that their claims ‘depend upon a common

contention.’” Boyd v. Coventry Health Care Inc., 299 F.R.D. 451, 458 (D. Md. 2014) (quoting

                                                 15
Dukes, 564 U.S. at 350); see also Gray v. Hearst Commc’ns, Inc., 444 F. App’x 698, 700 (4th

Cir. 2011). “Commonality ‘does not mean merely that [class members] have all suffered a

violation of the same provision of law.’” Bond v. Marriott Int’l, Inc., 296 F.R.D. 403, 408 (D.

Md. 2014) (alteration in original) (quoting Dukes, 564 U.S. at 350). The chief issue with the

class definition that Plaintiff proposes here is the overly broad range of potential ADA violations

that it purports to reach. By extending the definition to persons who suffered injury “due to

Defendant’s failure to comply with the ADA’s accessible parking and path of travel

requirements,” Plaintiff proposes a class with members who have suffered different injuries from

those Plaintiff alleges, namely those involving “path of travel” requirements that the Complaint

does not specifically allege were violated. ECF No. 1 ¶ 36 (emphasis added). In fact, the

Complaint does not offer a definition of “path of travel,” nor an explanation of what it means in

using the term. Though one paragraph cites 28 C.F.R. § 36.211 for the assertion that “the

accessible features of Defendant’s facilities, which include the parking lots and paths of travel,

are required to be maintained so that they are readily accessible to and usable by individuals with

mobility disabilities,” that regulation does not discuss paths of travel. ECF No. 1 ¶ 45.

        Review of other provisions of the ADA’s implementing regulations, however, reveals

that “path of travel” is a term of art with a specific definition. The phrase is discussed most

comprehensively at 28 C.F.R. § 36.403, titled “Alterations: Path of travel,” a provision that

establishes requirements for entities that make “[a]n alteration that affects or could affect the

usability of or access to an area of a facility that contains a primary function,” defined as “a

major activity for which the facility is intended.” 28 C.F.R. § 36.403(a)(1), (b). The regulation

directs in part that the alteration “shall be made so as to ensure that . . . the path of travel to the

altered area and the restrooms, telephones, and drinking fountains serving the altered area, are



                                                   16
readily accessible to and usable by individuals with disabilities, including individuals who use

wheelchairs.” Id. § 36.403(a)(1).6 “Path of travel” is specifically defined as “a continuous,

unobstructed way of pedestrian passage by means of which the altered area may be approached,

entered, and exited, and which connects the altered area with an exterior approach (including

sidewalks, streets, and parking areas), an entrance to the facility, and other parts of the facility.”

Id. § 36.403(e)(1). Importantly, features of a facility constituting an “accessible path of travel

may consist of walks and sidewalks, curb ramps and other interior or exterior pedestrian ramps;

clear floor paths through lobbies, corridors, rooms, and other improved areas; parking access

aisles; elevators and lifts; or a combination of these elements.” Id. § 36.403(e)(2). “Path of

travel” also includes “the restrooms, telephones, and drinking fountains serving the altered area.”

Id. § 36.403(e)(3).

          Two conclusions are apparent from these provisions. First, accessible “path of travel”

obligations arise for facility owners when they make qualifying alterations to their facilities; they

do not generally apply to all owners of public accommodations. Second, and importantly,

physical aspects of altered facilities that may fall under the broad definition of the term range

beyond parking lot and sidewalk features to lobbies, corridors, and rooms, as well as elevators

and lifts. Id. § 36.403(e)(2). Both propositions are fatal to Plaintiff’s proposed class. Even setting

aside the alteration element, a class that reaches individuals injured by Defendant’s failure to

meet path of travel requirements sweeps far broader than the parking area violations that the

Complaint alleges. See ECF No. 1 ¶¶ 32, 34. It would presumably include, for example,



6
  42 U.S.C. § 12183(a)(2) – a provision that the Complaint does not specifically assert that Defendant violated –
uses very similar language to establish a duty to ensure that “a facility or part thereof that is altered” maintains a
“path of travel to the altered area and the bathrooms, telephones, and drinking fountains serving the altered area”
that is “readily accessible to and usable by individuals with disabilities.” Because “path of travel” is not defined by
statute, and because Plaintiff does not assert that Defendant violated this provision, the Court focuses on the
regulatory definitions of the phrase.

                                                           17
individuals who visited facilities with ADA-compliant parking lots but who allege that an

interior elevator was inaccessible. The Complaint asserts no such injuries, either to Plaintiff at

the Germantown facility or at the other facilities Plaintiff’s investigators examined. That creates

a substantial “disjuncture,” see 1 Rubenstein § 2:6, producing a proposed class with members

who have not all suffered the same injury. Stated differently, many class members would have

injuries that the Complaint does not allege, except perhaps in asserting general violations of Title

III. See ECF No. 1 ¶¶ 42–55. But commonality requires more than that the proposed class

members “suffered a violation of the same provision of law.’” Bond, 296 F.R.D. at 408 (quoting

Dukes, 564 U.S. at 350); cf. Mielo, 897 F.3d at 487–90 (finding a failure of commonality where

proposed class representatives only claimed injury from inaccessible parking lots but the

proposed class would include any persons who “encountered accessibility barriers at any Steak

‘n Shake restaurant where Defendant owns, controls and/or operates the parking facilities”).

       Reinserting the alteration component of the path of travel definition only strengthens the

conclusion that Plaintiff’s proposed class fails to satisfy the commonality requirement. The

Complaint makes no specific allegations about alterations of Defendant’s facilities, instead

stating merely that “Defendant’s facilities were altered, designed, or constructed after the

effective date of the ADA.” ECF No. 1 ¶ 43. There is therefore no way to identify from the

Complaint which of Defendant’s facilities would be subject to path of travel requirements, nor

can the Complaint fairly be read to suggest that investigating the dates of any alterations would

be a topic for discovery. That raises not only a commonality problem, but also a potential issue

of “ascertainability,” the “implicit threshold requirement that the members of a proposed class be

‘readily identifiable.’” EQT Prod. Co., 764 F.3d at 358 (quoting Hammond v. Powell, 462 F.2d

1053, 1055 (4th Cir. 1972)). In any event, it is plain from the face of the Complaint that Plaintiff



                                                 18
has “fail[ed] to properly allege facts sufficient to make out a class.” Bessette, 279 B.R. at 450.

Even taking all of the Complaint’s allegations as true, and drawing all reasonable inferences

from those allegations, the proposed class definition would not satisfy the commonality

requirement of Rule 23(a)(2) because of the inclusion of injuries suffered due to violations of

“path of travel requirements.” ECF No. 1 ¶ 36. The Court will therefore grant Defendant’s

Motion with respect to the Complaint’s class claims, but will do so without prejudice to

Plaintiff’s right to amend the Complaint to reformulate the proposed class definition. See

Ostrzenski v. Siegel, 177 F.3d 245, 252–53 (4th Cir. 1999).

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s Complaint and

Motion to Strike Class Claims, ECF No. 8, will be granted only with respect to the class claims,

and without prejudice to Plaintiff’s right to amend the Complaint. Defendant’s Motion will be

denied in all other respects. A separate Order shall issue.




Date: October 21, 2019                                        __/s/________________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                 19
